Citation Nr: 0204913
Decision Date: 05/23/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-14 080	)	DATE JUL 03, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona


ORDER

The following correction is made in a decision issued by the Board in this case on May 23, 2002:

In the last paragraph on page 10, line 4, delete the last sentence.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals


Citation Nr: 0204913	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1955 to November 
1958.  He also served in the United States Naval Reserve 
after November 1958; however, this service has not been 
verified.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  See 
67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

However, the Board finds that a remand is required here 
because some of the actions, i.e., the obtaining of a dose 
estimate, need to be performed at the RO level.  Further, the 
Board is of the opinion that remand is required because the 
development required in this case is "extensive."  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001).  

Briefly, the veteran is claiming service connection for 
multiple myeloma.  He has primarily claimed that it is 
secondary to radiation exposure; however, he has also 
asserted that it is secondary to exposure to other toxic 
substances, including asbestos, benzene, freon, acetone, 
methyl ethyl ketone (MEK), epoxy resin, paint thinners and 
reducers, epoxy and poly-urethane pain coatings, hydraulic 
fluid, jet fuel, and turbine jet oil.  

The veteran has asserted that such exposure occurred during 
his active duty between 1955 and 1958, and during periods of 
service while he served in the United States Naval Reserve 
(USNR).  

The veteran's dates and character of service with the USNR 
have never been verified.  Such dates, including active duty 
for training and inactive duty for training should be 
determined on remand.  38 U.S.C.A. § 5103A (West Supp. 2001).  

It also does not appear that the veteran's service personnel 
records pertaining to his USNR service have been obtained.  
Such records should be obtained on remand.  Id.  

While it appears that all service medical records have been 
obtained, including those from the veteran's service in the 
USNR, the Board notes that a specific request for USNR 
medical records was never made.  In order to ensure that all 
such records have been obtained, the RO should specifically 
request them on remand.  Id.  

The veteran has asserted that he was variously exposed to the 
above substances through his occupations as an air-frame 
mechanic, a rescue man (which included training as a 
fireman), and as a member of a landing party with Marines 
aboard the USS FRANKLIN D. ROOSEVELT.  

On remand the RO should, through appropriate channels, verify 
the veteran's occupational specialties while he was on active 
duty and during his service with the USNR.  The RO should 
also ask the veteran to submit a statement specifying the 
circumstances of his exposure to the above substances.  

Following the completion of the above, the RO should contact 
the appropriate agency, including the United States Navy, to 
ascertain the veteran's occupation(s) during his active duty 
and in the Reserves which would have subjected him to 
substances which are now considered hazardous.  The results 
of these efforts should be documented and made part of the 
claims file.  

In addition, pursuant to 38 C.F.R. § 3.311 the RO should 
request another dose estimate concerning radiation exposure 
during all periods of service.  While a dose estimate was 
previously requested, the Board notes that such request 
pertained only to the veteran's active duty from 1955 to 
1958.  No mention of his service and duties in the Reserves 
was mentioned.  Therefore, another dose estimate will be 
required.  

After completion of the above, the RO should obtain a VA 
medical opinion which addresses the relationship of the 
veteran's multiple myeloma to his inservice exposure to toxic 
substances.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

The Board additionally notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

The RO should ask the veteran to provide 
specific details as to how and when he 
was exposed to ionizing radiation, 
asbestos, benzene, freon, acetone, MEK, 
epoxy resin, paint thinners and reducers, 
epoxy and poly-urethane pain coatings, 
hydraulic fluid, jet fuel, and/or turbine 
jet oil while he was in the service, 
including the Naval Reserve.  

2.  The RO should make the following 
requests to the National Personnel 
Records Center (NPRC) and the Naval 
Reserve Personnel Center (NRPC):  

(a) Request that they provide the 
veteran's dates of service in the 
United States Naval Reserve, 
including any active duty for 
training and inactive duty for 
training.  

(b) Request all available service 
personnel and service medical records 
pertaining to the veteran's service 
in the United States Naval Reserve.  

The RO should take any appropriate action 
suggested by the NPRC and/or NRPC in the 
event either of these agencies cannot 
provide the information and/or evidence 
requested.  

3.  The RO should contact the appropriate 
agency, including the United States Navy, 
to ascertain the veteran's military 
occupational specialty(ies) during his 
active duty service and Naval Reserve 
service.  

The RO must ask that a specific 
determination be made as to the 
likelihood that the duties required of 
the veteran's specialty(ies) during 
either his active duty or Reserve service 
would have subjected him to substances 
which are now considered hazardous, 
including asbestos, benzene, freon, 
acetone, methyl ethyl ketone (MEK), epoxy 
resin, paint thinners and reducers, epoxy 
and poly-urethane pain coatings, 
hydraulic fluid, jet fuel, and turbine 
jet oil.  



The RO should take any appropriate action 
suggested in the event that the 
information requested cannot be provided.  

The results of the above efforts must be 
documented and made part of the claims 
file.  

4.  The RO should submit a request(s) for 
a dose estimate, as provided in 38 C.F.R. 
§ 3.311(a).  The RO should provide in its 
request(s) any pertinent, additional 
information obtained, including copies of 
available service records (pertaining to 
both his active duty and Naval Reserve 
service), statements made by the veteran 
concerning his alleged radiation 
exposure, including any other information 
submitted by the veteran, if any, 
regarding exposure to radiation in 
service, during both his active duty and 
while in the Naval Reserve.  

The RO should take any appropriate action 
suggested in the event that a dose 
estimate for the veteran cannot be 
provided.  

5.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).  

6.  The RO should obtain a VA medical 
opinion concerning the etiology of the 
multiple myeloma from a VA physician 
knowledgeable in the treatment of 
multiple myeloma. 

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

This VA examiner should review the claims 
file, including, but not necessarily 
limited to, copies of all service 
personnel records, service medical 
records, and any pertinent evidence 
regarding multiple myeloma.  

Upon reviewing such evidence, the 
examiner must make a determination as to 
the likelihood (e.g., unlikely, likely, 
or at least as likely as not) that the 
veteran's multiple myeloma was caused by 
his in-service exposure to any hazardous 
substances based on his military 
occupational specialty(ies) during his 
active duty and Reserve duty in the Navy.  

This VA examiner should specifically 
identify which hazardous substance(s), if 
any, are linked to the onset of multiple 
myeloma in the veteran's case, if any, 
and the reasoning which form the basis of 
the opinion requested should be clearly 
set forth.  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for multiple 
myeloma.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).The veteran, having 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD, the appeal is 
granted in this regard.



